Citation Nr: 1109403	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  08-14 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for the service-connected type II diabetes mellitus with erectile dysfunction, retinopathy of the left eye, and coronary artery disease.  

2.  Entitlement to a total disability rating based upon individual unemployability by reason of service-connected disability (TDIU).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision and an April 2009 rating decision by the RO.  

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in September 2010.  

The issues of an increased rating in excess of 40 percent for the service-connected diabetes mellitus and entitlement to a TDIU rating are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  



FINDING OF FACT

The service-connected type II diabetes mellitus disability currently is shown to productive of a disability picture that more nearly approximates that of symptoms requiring the use of insulin, restricted diet and regulation of activities.  


CONCLUSION OF LAW

The criteria for the assignment of a rating of 40 percent for the service-connected diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.119 including Diagnostic Code 7913 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in February 2005, May 2005, March 2006, February 2007, March 2008, and June 2009.  In the March 2006, February 2007, March 2008, and June 2009 letters, the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The claim was readjudicated in July 2009.  As this course of action has corrected any initial notice errors, there is no prejudice to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  

Moreover, the Veteran has been accorded a VA examination to address the nature and severity of his service-connected type II diabetes mellitus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claim.  

As discussed, the Veteran was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  See Dingess/Hartman v. Nicholson, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


General Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  


Standard of Review

The Board's analysis will focus specifically the evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 


Specific Legal Criteria

Diagnostic Code 7913 provides: 

100%	Requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated;  

60%	Requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated;  

40%	Requiring insulin, restricted diet, and regulation of activities;  

20%	Requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  

Note (1): Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  

Note (2): When diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119, DC 7913 (2010).  

The United States Court of Appeals for Veterans Claims (Court) recently held that in order to demonstrate a regulation of activities, "medical evidence" is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  

The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining the term within the criteria for a 100 percent rating)).  


Analysis

The RO granted service connection for diabetes mellitus effective in December 2004, when an evaluation of 20 percent was assigned.  

The Veteran's claim for increase currently before the Board was received in December 2008.    

The Veteran asserts that his diabetes mellitus is more severely disabling than is contemplated by a 20 percent rating as his symptoms include losing more than 35 pounds in weight in a month due to episodes of ketoacidosis requiring hospitalization and complications requiring a restriction of activities.  

Notably, during his September 2010 hearing, the Veteran testified about the complications including suffering from periods of ketoacidosis with weight loss and gastroparesis as a result of his diabetes mellitus.  He indicated that he was so physically impaired by the service-connected diabetes mellitus and the related peripheral neuropathy as to be unstable on his feet.   

Additionally, an undated lay statement from a friend indicates observations of the Veteran's diminished health, to include loss of feeling in the feet.  An August 2007 lay statement from another friend reflects observations of the Veteran having an inability to feel his feet, blurry vision, migraine headaches, pain in his legs and shortness of breath.  

An undated statement from one of the Veteran's neighbors includes observations that the Veteran struggled to perform tasks, including lawn work, winter snow removal and general house maintenance, due to his medical condition.  

The VA treatment records reflect findings of erectile dysfunction, retinopathy of the left eye, and coronary artery disease, all caused by or the result of the service-connected diabetes mellitus.  

Further, the Veteran has been diagnosed with and treated for gastroparesis, which has been diagnosed as being secondary to his diabetes mellitus.  

A March 2008 VA peripheral nerve examination showed that the Veteran denied experiencing ketoacidosis, hypoglycemic reactions and any related hospitalization.  He was hospitalized in April 2007 for cellulitis of the right great toe and third toe, but his sugars were in control at that time.  

The Veteran described restrictions of activities due to getting short of breath and indicated that he was a lifelong nonsmoker and that his heart catheterizations did not show ischemic heart disease, so the origin of the shortness of breath was unknown.  

The examiner noted that the Veteran's oral hypoglycemics included pioglitazone, glyburide, metformin and that he had started taking insulin in January 2006.  The Veteran complained of fatigue and loss of strength and reported only getting 3 hours of sleep a night.  

A December 2008 VA medical statement reported a diagnosis of diabetes mellitus since March 15, 2000, which requires insulin, restricted diet and regulation of activities.  

The physician remarked that the Veteran had significant numbness and neuropathic pain related to diabetic neuropathy, as well as unsteadiness of feet associated with numbness that caused falls and significantly limited his activity.  

A January 2009 VA medical statement showed findings of diabetes mellitus, which required insulin, restricted diet and regulation of activities.  

The physician noted the presence of visual, cardiovascular, neurological and renal complications directly related to the service-connected diabetes mellitus.  Specifically, these included microvascular disease was noted on MRI of the brain in February 2008, ambulatory problems requiring a single point cane, limitation of activity secondary to gait abnormality, and neurological manifestations.  

A VA treatment record, dated in January 2009, indicated observations that the Veteran was well-developed and well-nourished; however, a VA treatment record, dated in May 2009, showed findings of right-sided abdominal pain, change in bowels, and weight loss of unclear etiology.  

A November 2009 VA treatment record reported a diagnosis of gastroparesis, by gastric emptying study, and findings that the Veteran's weight had stabilized.  

On VA stomach, duodenum and peritoneal adhesions examination, dated in June 2010, the examiner observed that the Veteran appeared frail and that, on neurological evaluation, his gait was abnormal with a cane and lower extremities were not perceptible.  

The examiner noted that the Veteran reportedly quit work due to his diabetes mellitus and had been hospitalized due to low sugars as the result of issues stemming from insulin management.  

The Veteran was diagnosed with gastroparesis, which was determined to be secondary to his service-connected diabetes mellitus.  

Based on a careful review of the record, the Board finds that the service-connected type II diabetes mellitus is productive of a disability picture that more nearly resembles the criteria for the assignment of a 40 percent rating based on the Veteran requiring the use of insulin and a restricted diet and causing regulation of activities.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate for rating purposes.  

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In the case at hand, the service-connected diabetes mellitus does not present an unusual or exceptional disability picture that obviates the application of the established rating standards and warrant referral for extraschedular consideration.  


ORDER

A 40 percent rating for service-connected diabetes mellitus with diabetic retinopathy is granted, subject to the regulations governing the payments of VA monetary awards.  


REMAND

As noted, the Veteran is seeking a TDIU rating by reason of service-connected disability.  Moreover, he asserts that increased compensation is warranted for the service-connected diabetes mellitus and its various complications, including gastroparesis and coronary artery disease.  

A TDIU rating may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result o service-connected disabilities: Provided That, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2010).  

In determining whether the veteran is entitled to a TDIU rating, neither his nonservice-connected disabilities nor his advanced age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

A claim for a TDIU rating is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  

A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

The Veteran has the following service-connected disabilities: type II diabetes mellitus, now rated as 40 percent disabling; peripheral neuropathy of the left lower extremity, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, rated as 20 percent disabling; peripheral neuropathy of the left upper extremity (major extremity), rated as 10 percent disabling; and peripheral neuropathy of the right upper extremity (minor extremity), rated as 10 percent disabling.  

Notably, the VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in June 2005, indicates that the Veteran was last employed full-time in January 1992, that his highest level of schooling completed was high school, and that he had not had any education and training since he became too disabled to work.  

Specifically, during his September 2010 hearing, the Veteran testified that he last was able to work 10 years ago, when he was employed full time with commercial and residential electrical work.  He had to stop working because he could no longer stand, climb a ladder, carry his tools or control his hands.  

In TDIU claims, the Court has held that the duty to assist requires that VA obtain an examination, which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2010); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2010).  

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Hence, in addition to the actions requested, the RO should also undertake any other development or notification action deemed warranted by VCAA prior to readjudicating the claim on appeal.  The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim.  

All outstanding treatment should be obtained for review in connection with the VA examination.  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

 1.  The RO should take appropriate steps to contact the Veteran in order to obtain copies of all clinical records referable to treatment of the service-connected diabetes mellitus.  The Veteran should be notified that he may submit treatment records and medical evidence in support of his claim.    

2.  The RO should schedule the Veteran for a VA examination(s) in order to ascertain the current severity of the service-connected diabetes mellitus and any complications.    

The Veteran's claims file must be reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail.  The examiner should provide detailed clinical findings and record a detailed clinical history.  

The examiner in this regard should provide an opinion as to the extent to which the service-connected disabilities impaired the Veteran's ability to pursue substantially gainful employment given his educational and work background.  The examiner should attempt to ascribe any such impairment to specific symptoms and diagnoses found.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

2.  Following completion of all indicated development, the RO should readjudicate the Veteran's claims for an increased rating higher than 40 percent and for a TDIU rating by reason of service-connected disability in light of the evidence of record at that time.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded an appropriate opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


